PER CURIAM.
Because appellant did not present any evidence to suggest that her attorney had been ineffective for failing to file a timely notice of appeal from the disposition order terminating her parental rights, we affirm the denial of her petition for a writ of habeas corpus seeking a belated appeal. Cf. In the Interest of E.H., 609 So.2d 1289 (Fla.1992) (holding that a parent is entitled to a belated appeal from an order terminating parental rights when failure to file a *275timely notice of appeal is attributable to negligence or inadvertence on the part of trial counsel). We do not reach the remaining point raised by appellant.
AFFIRMED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.